Citation Nr: 0024490	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for mechanical low back pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's former spouse


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from June 1976 to November 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, in which the RO granted 
service connection and an initial disability evaluation of 20 
percent, effective September 28, 1995 for mechanical low back 
pain syndrome.


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the veteran's appeal has been obtained.

2.  The veteran's mechanical low back pain syndrome is 
manifested by the veteran's subjective complaints of pain, 
objective findings of muscle spasms and no more than moderate 
limitation of motion, including with consideration of 
functional loss due to pain.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
evaluation in excess of 20 percent for mechanical low back 
pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an initial 
disability evaluation in excess of 20 percent for mechanical 
low back pain syndrome.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception to an initial rating awarded in November 1998.  
Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), and VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

By a communication dated and received in late September 1995, 
the veteran's representative submitted an informal claim for 
compensation for an unspecified disorder.  That informal 
claim was accompanied by copies of service medical records 
dated in 1976.  A June 1976 enlistment examination is 
negative for a spinal disorder or for complaints of back 
pain.  In August 1976, the veteran was treated for complaints 
of back pain, which developed after the veteran lifted a 
locker.  Mild scoliosis was noted and the veteran had 
decreased range of motion secondary to pain.  The diagnosis 
was muscle strain.  An orthopedic consultation note dated in 
September 1976 reflects a diagnosis of acute, protruded 
nucleus pulposus at L-4.  No other records were submitted by 
the veteran.  Multiple attempts to obtain additional service 
medical records from the National Personnel Records Center 
were unsuccessful. 

In early September 1996, the veteran submitted a formal claim 
of entitlement to service connection for the residuals of a 
back injury incurred during service.  The veteran requested 
that private clinical records be obtained from John C. 
Yeakley, M.D., Lincoln Orthopedic Center.  Those treatment 
records disclose that in September 1992 the veteran was noted 
to have a mechanical back pain syndrome of relatively 
longstanding duration with intermittent symptoms.  Dr. 
Yeakley indicated that there was no neurological involvement 
and that the pain was centralized at the lumbosacral 
junction.  Toradol and Flexeril were prescribed.  In October 
1992, Dr. Yeakley requested x-rays of the lumbar spine, and 
advised the veteran to continue with medication and 
prescribed physical therapy and a lightweight back support.  
In November 1993, Dr. Yeakley continued his diagnosis of 
mechanical low back pain syndrome and also diagnosed the 
veteran with myofascial pain syndrome manifested by migratory 
arthralgias involving the knees, shoulders and soft tissue 
musculature of the upper back region in the vicinity of the 
scapula.  

An October 1996 VA examination report reflects that the 
veteran had a history of recurrent back pain dating from 1976 
when he was kicked in service.  The veteran advised the VA 
examiner that his back pain was exacerbated by bending down 
wrong, squatting, twisting and housepainting, which was his 
occupation.  The veteran indicated that these movements 
caused tingling in his legs and feet.  He also described 
exacerbation of pain with cold weather, and playing with his 
daughter.  The veteran reported being unemployed for at least 
a year and a half secondary to chronic back pain.  Physical 
examination revealed minimal muscle spasm to palpation of the 
lumbosacral spine.  The veteran had bilateral rotation to 
less than 5 degrees and the veteran described this as a 
painful maneuver.  He had forward flexion to 90 degrees, 
hyperextension to 5 degrees and bilateral lateral bend to 25 
degrees.  No neurological deficits were noted and x-rays of 
the lumbosacral spine were normal.  The diagnosis was 
degenerative spine disease possibly secondary to trauma.       

Thereafter, by rating decision dated November 1998, the RO 
granted service connection for a back disability 
characterized as mechanical low back pain, and assigned a 20 
percent disability evaluation for mechanical low back pain 
syndrome pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective September 28, 1995, the date of the initial 
informal claim for service connection.

During a June 1999 hearing at the RO in Lincoln, Nebraska, 
the veteran testified that his back symptoms had worsened 
since his October 1996 VA examination.  The veteran indicated 
that he had back spasms from time to time; that he 
experienced periods where he was unable to get up or sit down 
without assistance and that his back went "out" on him 
occasionally; and, medication was not effective to relieve 
the pain.  He reported experiencing swelling in his back 
which caused limited motion and spasm on a daily basis.  He 
also indicated that he occasionally wore a back brace and 
sometimes used heat on his back.  The veteran testified that 
he was able to walk only one to two blocks on a hard surface 
without an increase in back symptoms and that on occasion he 
was unable to pick up things from the floor.  The veteran 
testified that he had been advised by a physician not to lift 
any more than 25 pounds and that physicians had also told him 
that there was only so much that could be done for his back.  
He stated that physicians had advised him to take it easy and 
to use heat and ice.  The veteran testified that he took 
Amitriptyline to help him sleep and Acetaminophen for pain.  

With regard to daily activities, the veteran testified that 
his back pain and spasms restricted his ability to play with 
his daughter, go for walks, perform various household chores 
and engage in activities such as hunting.  In terms of 
employability, the veteran testified that at the time of the 
October 1996 VA examination, he was employed as a house 
painter.  Since that time, he had become unemployable and 
could no longer perform housepainting due to his back pain.  
The veteran reported having been employed as a housepainter 
for more than 20 years.  However, he indicated that he was no 
longer able to stand on ladders, and that the movement 
involved in house painting resulted in spasms, cramping and 
pain.  The veteran testified that he had not worked with a 
ladder for approximately three years prior to the hearing.  
Over the past three years he had worked on temporary 
assignments obtained from temporary agencies.  

The veteran's former spouse testified that she had helped the 
veteran get dressed at times because he was unable to do so 
due to his back pain.  She also testified that she had put 
hot towels on his back to alleviate pain and that the 
veteran's activities were limited due to his back pain.  

An August 1999 VA examination report reflects that the 
veteran presented with complaints of constant back pain.  He 
denied pain with radiation, numbness or tingling in the lower 
extremities and also denied lower extremity weakness.  The 
examiner did not note any postural abnormality, fixed 
deformity, or atrophy of the musculature of his back was 
normal.  Physical examination revealed mild to moderate 
paraspinal tightness.  The veteran had extension of the back 
to 20 degrees, flexion to 70 degrees, bilateral lateral 
bending to 30 degrees, rotation to 20 degrees on the right 
and rotation to 20 degrees on the left.  Supine straight leg 
raise was positive for lower back pain at 45 degrees of 
flexion of the hip and full extension of the knee 
bilaterally.  There was no radiation of pain into the legs 
with this maneuver.  The veteran had low back pain with 
femoral stretch test.  Neurological examination revealed 
diffuse weakness of the lower extremities.  Radiologic 
examination of the back conducted in July 1999 revealed mild 
osteophytic lipping at L3-4 and L4-5 with disc spaces intact.  
A diagnosis of mild degenerative changes, lumbosacral spine, 
was assigned.  The VA examiner opined that the veteran's 
complaints of pain were not corroborated by physical or 
radiological evidence of a herniated disc or significant 
degenerative disease.  As such, the examiner indicated that 
appropriate treatment included nonsteroidal anti-
inflammatories and conservative management including 
exercises and stretching.   

As noted above, the veteran's service-connected back 
disability is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The Board notes that, by a rating 
decision issued in January 2000, a rating decision was issued 
in which the RO found that a claim of entitlement to service 
connection for arthritis was not well-grounded.  However, as 
there is no medical evidence differentiating or dissociating 
the symptoms of the veteran's mechanical low back from 
symptoms due to arthritis, the Board has considered all 
lumbar symptomatology in its appellate review of the assigned 
initial evaluation for mechanical back pain,  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

A disability of the musculoskeletal system that becomes 
painful on use must be regarded as seriously disabling, see 
38 C.F.R. § 4.40 (1999), and higher diagnostic code ratings 
may be considered where there is evidence of greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  When assigning 
a disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  Id. at 206-207.  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also just as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40.  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's back disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
(DC) 5295 (1999).  DC 5295 provides for a 20 percent 
disability evaluation for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A higher 40 
percent disability evaluation is warranted for lumbosacral 
strain, severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The veteran has muscle spasm on forward bending, so as to 
meet the criteria for a 20 percent evaluation under 
Diagnostic Code 5295.  However, there is no evidence that the 
veteran has listing of the spine.  The evidence contradicts a 
finding that there is narrowing or irregularity of joint 
space, as the July 1999 radiologic examination reflects Th 
the disc spaces are well-maintained.  Since the veteran 
retains 70 degrees of forward flexion on the most recent VA 
examination, and had 90 degrees on the 1996 VA examination, 
his limitation of forward bending is no more than no more 
than moderate, and does not meet the criteria for "marked" 
so as to meet the criteria for a 40 percent evaluation.  
There is no evidence of abnormal mobility of the back.  The 
evidence does not warrant an increased evaluation in excess 
of 20 percent under Diagnostic Code 5295.

Regarding the 20 percent evaluation under Diagnostic Code 
5295, the Board notes that this diagnostic code contemplates 
pain and includes arthritis, so that an increased evaluation 
in excess of 20 percent based on pain is not warranted.  See 
VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997).  Since 
Diagnostic Code 5295 is not based solely on limitation of 
motion, and a separate or increased evaluation under 
Diagnostic Code 5003, the criteria for evaluation of 
arthritis, would not be applicable even if arthritis is 
considered as a part of the veteran's service-connected 
disability.  Id.

In evaluating the veteran's claim, the Board has also 
considered the applicability of Diagnostic Code 5292, which 
provides criteria for evaluation of limitation of motion of 
the lumbar spine.  Under DC 5292, a 20 percent evaluation is 
assignable for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  

The evidence does not show that the veteran has been shown to 
have severe limitation of motion of the lumbar spine, so as 
to warrant an evaluation in excess of 20 percent.  As noted 
above, the veteran had forward flexion to 90 degrees at the 
time of the 1996 VA examination.  The Board finds that, even 
though the veteran's rotation at that time was painful and 
limited to 5 degrees, the lumbar limitation of motion 
overall, considering both rotation and flexion, was no more 
than moderate.  Although the veteran's forward flexion was 
more limited in 1999, to 70 degrees of flexion, his rotation 
was less impaired by pain.  The October 1996 and August 1999 
VA examination reports do not reflect any findings showing 
severe limitation of motion of the lumbar spine.  As such, 
the Board concludes that an increased rating under DC 5292 is 
not appropriate.

Diagnostic Code 5292 is based entirely on limitation of 
motion, and does not include criteria for evaluation of pain.  
Therefore, the Board has considered whether an evaluation in 
excess of 20 percent based on pain may be granted.  As 
discussed above, the Board has considered the functional loss 
due to pain in finding that the veteran's motion is 
moderately restricted, and there are no other functional 
restrictions or objective findings of pain which approximate 
or meet the criteria for a higher evaluation.  

The veteran's testimony as to the impact of his back pain on 
his desired employment as a housepainter is credible.  
However, the Board notes that the rating criteria are based 
on average impairment of industrial ability.  There is no 
medical evidence that the veteran's service-connected back 
disability and pain impair his employability generally so as 
to warrant an evaluation in excess of 20 percent, or so as to 
warrant an extraschedular evaluation, as discussed below.  In 
particular, the Board notes that there is no evidence or 
testimony that the veteran's back pain has impaired his 
ability to obtain the types of temporary employment he has 
been seeking since he stopped doing housepainting.

The Board notes that, as the veteran has been granted a 
compensable evaluation based on loss of range of motion, the 
veteran would not be entitled to a separate evaluation for 
arthritis, so as to warrant an evaluation in excess of 20 
percent for the service-connected back disability, even if 
service connection for arthritis were granted.  See 
VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997).

The Board has also considered the applicability of Diagnostic 
Code 5293, the criteria for intervertebral disc syndrome.  DC 
5293 provides for a 20 percent disability evaluation for 
intervertebral disc syndrome manifested by moderate; 
recurring attacks.  A 40 percent evaluation is appropriate 
for intervertebral disc syndrome characterized by severe, 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.

In reviewing the rating criteria in relation to the veteran's 
back disability, the Board finds that the veteran's 
disability picture is most consistent with the current 20 
percent rating.  There is no medical diagnosis of 
intervertebral disc syndrome, and the medical evidence of 
record, including a July 1999 report of radiologic 
examination, which specifies that the disc spaces are well-
maintained, is contrary to a finding of intervertebral disc 
disease.  Thus, an evaluation in excess of 20 percent under 
Diagnostic Code 5293 is not applicable.

Rather, the veteran's symptoms complex most closely fits with 
the criteria for a 20 percent evaluation as assigned by the 
RO under DC 5295.  As reflected in VA examination reports, 
the veteran has minimal muscle spasms, some pain on rotation 
bilaterally, pain with supine straight leg raise and diffuse 
weakness of the lower extremities.  A review of the record 
shows that there is no evidence of severe lumbosacral strain, 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space to warrant a 40 percent evaluation under DC 5295.  
Accordingly, the Board finds that the currently assigned 20 
percent disability evaluation under DC 5295 is appropriate.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for mechanical 
low back pain syndrome, the Board has considered whether the 
veteran is entitled to a higher disability evaluation 
pursuant to DeLuca, 8 Vet. App. at 206.  While the veteran's 
back disability is symptomatic, including pain, and minimal 
muscle spasm, the veteran has almost full range of motion, 
except on rotation, and there is no clinical indication that 
his symptoms result in any additional functional limitation 
to a degree that would support a rating in excess of 20 
percent.  It is pertinent to note that, the most recent VA 
examination report does not show that the veteran had pain on 
motion of the lumbar spine, but some pain was noted with 
supine straight leg raise test.  However, there was no 
objective indication of additional limitation of motion due 
to pain that was more than slight, let alone moderate, in 
degree, so as to support the assignment of a rating in excess 
of 20 percent under DC 5292.  That is, the examiner was very 
specific in noting when and where the pain occurred; there 
was no indication of pain upon motion to a degree that 
approximated moderate limitation of motion of the lumbar 
spine.  Further, while there was some objective evidence of 
weakness, there was no objective evidence to suggest fatigue, 
incoordination, or any other symptoms resulting in additional 
functional limitation beyond that contemplated by the current 
20 percent rating.  

As this is an original rating claim as contemplated by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has considered whether a staged rating is appropriate.  
Because the medical evidence does not show more than moderate 
limitation of motion of the lumbar spine or severe 
lumbosacral strain during the period of time in question, a 
staged rating in excess of 20 percent for any portion of the 
initial evaluation period is not warranted.

Finally, in reaching this determination the Board has 
considered whether the veteran is entitled to an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999).  The veteran has testified and reported to VA 
physicians that he is no longer employable as a result of his 
back disability.  However, without corroborating evidence, 
such as statements from physicians, vocational rehabilitation 
specialists or employers, there is no persuasive evidence of 
record to show that his back disability alone has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  As 
such, the veteran's claim of entitlement to a disability 
evaluation in excess of 20 percent is denied.

The Board emphasizes that it does not doubt the sincerity of 
the veteran's claim that his back disability is symptomatic 
and results in impairment, especially impairment of his 
chosen occupation as a housepainter.  However, under the 
applicable diagnostic criteria which the Board must consider, 
the preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent for the veteran's back 
disability at this time.  Therefore, it follows that the 
reasonable doubt provisions of 38 U.S.C.A. § 5107(b) do not 
otherwise permit a favorable resolution of the appeal.  The 
veteran may certainly advance a new claim for an increased 
rating should the severity of his disability increase in the 
future.


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for mechanical low back pain is denied. 



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

